Citation Nr: 0614648	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had periods of active service between December 
1972 and August 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal. 
The Board initially considered this appeal in October 2005 
and remanded all issues for further development of the 
medical record.  In a February 2006 rating decision, the RO 
granted service connection for left foot metatarsalgia at 10 
percent and confirmed the denial of service connection for a 
right foot disability and for the left elbow disorder.  By a 
letter dated March 2006, the veteran noted disagreement with 
the denial of service connection for the left elbow injury 
only, and thus, only that issue remains before the Board.

In a letter dated February 2006, the veteran noted that he 
had a claim for service connection for trauma to the heart.  
The Board refers the veteran's claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a left elbow disability 
attributable to service.


CONCLUSION OF LAW

A left elbow disability was not incurred in or aggravated by 
service nor is one proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in June 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the June 2002 letter was issued 
before the September 2002 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing a VA examination and affording him the opportunity 
to give testimony before an RO hearing officer and/or the 
Board.  As noted, the Board remanded the veteran's appeal in 
October 2005 for a VA medical examination in order to obtain 
a nexus opinion and that VA nexus opinion is now part of the 
record.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran is service connected for injuries sustained in a 
February 1975 auto accident.  In addition to the injuries 
currently service connected, the veteran asserts that he 
injured his left elbow during the February 1975 accident or, 
in the alternative, that he sustained the left elbow disorder 
due to its overuse because of his other service-connected 
disabilities.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.303(a).  Service connection is established by showing 
that the veteran sustained a service injury or disease, that 
he developed a chronic disability and that the service injury 
or disease proximately resulted in the disability.  See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
caused by a service-connected condition.  See 38 C.F.R. § 
3.310.

In March 1976, the veteran completed a Report of Medical 
History.  The veteran listed several injuries related to the 
auto accident, but did not note any pain or injury related to 
his left elbow.  Further, there are no notations of an injury 
to the veteran's left elbow anywhere in the veteran's service 
medical records.

At a hearing before a Decision Review Officer at the RO in 
February 2004, the veteran testified that he first sought 
treatment for his elbow injury in 1989 or 1990.  The veteran 
underwent a VA medical evaluation in April 1998.  The 
examiner noted that the veteran had minimal Tinel's sign (a 
tingling sensation) over the ulnar nerve at the left elbow 
but made no further notation regarding the disorder.  In May 
1998, a private physician performed a left ulnar nerve 
transposition on the veteran's left elbow.  The private 
physician noted a few months later, in December 1998, that 
the veteran still experienced some pain associated with the 
ulnar nerve, but that most of the symptoms had disappeared.  

Although there was no evidence in the record indicating that 
the veteran had experienced the left elbow injury during 
service, the October 2005 Board remand directed that the 
veteran undergo another VA examination to determine if the 
veteran's left elbow disorder was caused by overuse due to 
the service-connected injuries on his right side.  The Board 
requested that that VA medical examiner provide an opinion as 
to whether it was at least as likely as not that the veteran 
currently exhibits a left elbow disorder that was caused or 
worsened by his service-connected disabilities.

The VA medical examination was performed in December 2005.  
The VA examiner reviewed the veteran's claims file.  The 
examiner noted that the veteran continued to have constant 
pain in the left elbow, which increased in severity with more 
usage.  He then diagnosed left elbow cubital tunnel syndrome 
as post-operative to the ulnar nerve transposition.  In the 
examiner's determination as to whether a connection existed 
between the veteran's service-connected injuries and his left 
elbow disorder, the examiner did not phrase his answer in the 
form requested by the Board's remand instructions.  Instead, 
he remarked that such an opinion would be mere speculation 
only and that there was no objective data to support the 
finding of a connection.  

The examiner was asked to clarify his response and in 
February 2006 submitted an addendum to his December 2005 
nexus opinion.  He stated that he found no evidence that the 
left elbow cubital tunnel syndrome had its origin or etiology 
relative to the veteran's service-connected right upper 
extremity injuries and their residuals, but rather, that the 
left elbow disorder appeared to be a separate and distinct 
condition.

The Board notes that the only evidence supporting the 
veteran's allegation that his left elbow injury was incurred 
in service is his own statements and testimony as the record 
contains no medical evidence supporting a connection.  
Regarding the evidence whether the veteran's left elbow 
injury is proximately due to injuries incurred in the 
accident, as noted, the veteran alleges that those injuries 
has caused him to overuse his left elbow and thus, caused it 
injury.  In his February 2006 addendum to the VA examination, 
the examiner found that there was no evidence of a nexus.  
The veteran's representative argues that as the VA examiner 
did not phrase his opinion in the language requested by the 
Board's remand, and thus, the examiner failed to comply with 
the remand's instructions.  The Board finds, however, that 
although the examiner did not use the language requested by 
the Board, the February 2006 addendum makes the examiner's 
determination that there is no nexus between the veteran's 
service-connected injuries and his current left elbow 
disorder clear.  As he found no evidence of a connection, the 
Board finds is evident that he concluded that it was less 
likely than not than there was a connection and thus, the 
examination adequately complied with the Board's remand 
instructions. 

Thus, the only evidence supporting the assertion that the 
veteran's left elbow injury was incurred in service or that 
it is proximately due to his service-connected disabilities 
is his own statements and testimony.  The Board notes the 
veteran's contentions alone do not constitute competent 
medical opinions as he is a lay person with no medical 
training or expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board, therefore, finds that the veteran's left elbow 
disorder is not attributable to service.  In its finding, the 
Board relies on the December 2005 VA medical examination and 
its addendum as it is the only medical evidence of record 
providing an opinion as to nexus and that there is no 
evidence, other than the veteran's assertions, that the 
injury is connected to the veteran's service.  As the 
preponderance of the evidence weighs against the veteran's 
claim, the Board concludes that the veteran's left elbow 
disorder was not incurred in or aggravated by service nor is 
it proximately due to a previously service-connected 
disability; therefore, the veteran's appeal must be denied.


ORDER

Service connection for a left elbow disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


